Title: To Benjamin Franklin from Samuel Cooper, 10 November 1773
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir,
Boston N.E. 10th. Novr. 1773.
I received your valuable Favors of the 7th and 25th of July, and you will please to accept the Thanks of the Committee of our Congregation as well as my own for the Trouble you have very kindly given yourself in your clear and particular Account of the warming Machines for large Rooms, and your Advice respecting our new Building, together with the truly philosophical and convincing Reasons upon which it is founded. All to whom I have read that Part of your Letter have been highly entertain’d with it; and I must particularly thank you for your Observation, that we do not receive the Disorder commonly calld a Cold from cold Air, and therefore never at Meeting, being proud of supporting myself with your Authority against some of our Physicians who seem to think that all the Disorders of their Patients are caught there. Your Letter has satisfy’d my whole Congregation, and we are now all determin’d to worship, and make ourselves as comfortable as may be, More Majorum.
After all the sollicitous Inquiries of the Governor and his Friends, respecting his Letters, etc. it still remains a Secret, from, and to whom they came. This is known here to two Persons only besides myself; and will I believe remain undiscover’d, unless further Intelligence should come from your Side the Water than I have reason to think has yet been obtain’d. Tho I cannot but admire your honest Openness in this Affair, and Negligence of any Inconveniences that might acrue to yourself in this essential Service to our injur’d Country. I have the Pleasure to find that a Confidence in your Abilities and Principles, is very far from being diminished in our House of Commons, and to assure you that one of the Members for this Town, (Mr. A—) a Correspondent of Dr. Lee’s, who had the chief Hand in a Letter from the House to you, which I perceive by your Reply gave you Uneasiness, has lately express’d the warmest Esteem of you as an important and thoro’ Friend to the Rights of America. This Gentleman I regard, for his uncommon Zeal and Activity in Support of these Rights, but have repeatedly found Occasion in a friendly Manner to blame his excessive Jealousy in a Cause peculiarly dear to him, which has sometimes led him to treat not in the kindest Manner some of its faithful Advocates, and particularly Governor Pownall. The Speaker, and many others in the House are your steady Friends, particularly Major Hawley from N. Hampton a Gentleman of the Law, who speaks with uncommon Clearness and Force, and is behind no man there in Point of Influence. I mention these Things from no other Motive, than an Apprehension that at your Distance from us it might be some Satisfaction and Direction to you to know them.

There has been an Attempt, by Mr. Sewall, (as is generally believ’d) Judg of Admiralty for N. Scotia, and our Attorney General, to vindicate the Governor’s Letters, in one of our New’s Papers. The Sophistry made but a feeble Impression, and except among a few, rather provok’d than pacify’d.
